DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledgd of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed August 30, 2019 has been placed in the application file and the information referred to therein has been considered as to the merits.  (With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II)(D) and 37 CFR 1.98(a)(3)(ii).)
Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified 
Claim Objections
Claim 2 is objected to because of the following informalities:  it refers to the upper and lower frame in the alternative “or” (lines 3, 5, 9), wherein perhaps ‘and’ was meant instead (as the features apply to both frames).  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  having a dash “-“ between the number and first word of the claim.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  it refers to the upper and lower frame in the alternative “or” (line 1), wherein perhaps ‘and’ was meant instead (as the features apply to both frames).  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  it recites “an electrode” (line 4).  However, claim 1, which claim 8 depends from recites a first electrode and a second electrode.  Clarification as to the link between the different electrodes set forth is requested.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  it is missing the period at the end of the sentence.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8-9, and 12- 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors (i.e. “all from among the inlet channel and the outlet channel comprise an inlet, respective outlet orifice, opening onto the supply, respectively discharge channel” in claim 12; generally “respectively” is used in an awkward manner, and several words appear to be missing from the claim language to give them an understandable format).  (Note: Idiomatic errors are present in claims 2, 4, 8, 12, and 13.  Claims 3, 5, and 9 are rejected as being dependent upon at least one of the aforementioned claims.)
Claim 8 is unclear as to what “the periphery” (line 5) refers to (only the periphery of the intercalary plate is set forth in claim 1), which leads to confusion as to what forms the supply and closing frame.  Since claim 9 is dependent upon claim 8, it is rejected for the same reason.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim(s) 1-4, 6, 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5851694 (Miyabayashi et al.). 
	As to claim 1, Miyabayashi et al. teach a stack of several electrochemical cells, the electrochemical cells being stacked on top of one another in a stacking direction, the stack comprising at least:5 a first electrochemical cell, a second electrochemical cell, and an intercalary plate (central portion of bipolar plate) (twenty exemplified; col. 10, lines 5-7; fig. 3), each cell including an upper frame housing (distributor) a first electrode (porous electrode) and a lower frame housing (distributor) a second electrode (porous electrode), the first electrode and the second electrode being separated 10from one another by a membrane (ion-exchange membrane), the first electrode being in contact with the membrane by its lower face and the second electrode being in contact with the membrane by its upper face, the second electrode of the first electrochemical cell and the first electrode of the second electrochemical cell being separated by the intercalary plate (central portion of bipolar plate), characterized in that the stack includes an intercalary frame (periphery of bipolar plate) arranged on the 15periphery of the intercalary plate, the lower frame of the first electrochemical cell and the upper frame of the second electrochemical cell being separated at least in part by the intercalary frame, the lower frame of the first electrochemical cell facing the intercalary frame by its lower face and the upper frame of the second electrochemical cell facing the intercalary frame by its upper face.(fig. 3, in light of the exemplification of 20 stacked cells; col. 10, lines 5-7; fig. 3).

	As to claim 3, Miyabayashi et al. teach at least one from among the outlet orifice of the supply channel and the inlet orifice of the discharge channel of at least one upper or lower frame, opens onto the membrane (figs. 1-2 as applied to fig. 3).  
	As to claim 4, Miyabayashi et al. teach the membrane (ion exchange membrane) comprises an upper face and a lower face, the inlet or outlet orifice(s) emerging on the membrane at the upper, respectively lower face, not being located opposite an orifice opening onto the membrane at the lower, respectively upper face (opposite sides do not face each other) (figs. 1-2 as applied to fig. 3) (as best can be understood in light of the 112 issues).

	As to claim 10, Miyabayashi et al. teach the stack of claim 1 (see the rejection to claim 1 for full details).  It is a redox-flow battery (title; abs).
	As to claim 11, Miyabayashi et al. teach the stack of claim 1 (see the rejection to claim 1 for full details).  Electricity is produced (see table in col. 12). 
 	As to claim 12, Miyabayashi et al. teach wherein all from among the inlet channel and the outlet channel comprise an inlet, respectively outlet orifice, opening onto the supply, respectively discharge channel, in the distal portion of the upper or lower frame (figs. 1-2, as applied to fig. 3; example 1 col. 8-9) (as best can be understood in light of the 112 issues).
	As to claim 13, Miyabayashi et al. teach Miyabaall from among the outlet orifice of the supply channel and the inlet orifice of the discharge channel of at least one upper or lower frame open onto the membrane (figs. 1-2, as applied to fig. 3) (as best can be understood in light of the 112 issues).  
	As to claim 14, Miyabyashi et al. teach the intercalary frame (periphery of bipolar plate) has a thickness 15equal to the thickness of the intercalary plate (central portion of bipolar plate), said thicknesses being measured in a direction parallel to the stacking direction (fig. 3 shows a uniform thickness).  
	As to claim 15, Miyabayashi et al. teach the battery of claim 10 (see the rejection to claim 10 for full details).  Electricity is produced (see table in col. 12). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyabayashi et al., as applied to claims 1-2, in view of US 2017/0229715 (Chou et al.). 
	As to claim 5, Miyabayashi et al.’s intercalary frame (periphery of bipolar plate; fig. 3) comprises an upper face and a lower face.
	Miyabayashi et al. does not clearly show that one of said faces forming a wall of the inlet channel or the outlet channel.  
	However, Chou et al. teaches a specific bipolar plate with channels in the periphery (intercalary frame) on a face (frame [12] having branch channels [121]).  (Note: Chou et al.’s structure is similar to Miyabayashi et al.’s as it shows an outer peripheral portion with a central portion (indicated by graphite plate [11]).  The motivation for using Chou et al.’s 
	As to claim 7, Miyabayashi et al. teach that the upper and lower frame faces the membrane and contacts it (fig. 3).  As indicated by fig. 1, electrolyte flow occurs.
	Miyabayashi et al. do not teach that the upper/lower frame has a housing for a sealing gasket (such that the sealing gaskets being in contact with the membrane).  
	However, a sealing groove and seal ensure a leak-proof assembly (para 0004, 0021).  The motivation for having a sealing groove and seal is to provide a leak free cell (para 0004, 0021).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have a groove (housing) and seal (gasket) (as taught by Chou et al. and applied to Miyabayashi et al.’s upper/lower frame) in order to provide a leak free cell.  (Note: The combination would have the sealing gaskets being in contact with the membrane, as they would be between the upper/lower frame and the membrane.  Additionally, although Chou et al.’s seal is applied to a different part of the system (bipolar plate), the general teaching is still applicable to the upper/lower 
	As to claim 8, Miyabayashi et al. teach an upper intercalary plate and a lower intercalary plate (fig. 3; upper and lower parts, respectively).  
	Miyabayashi et al. do not teach an upper current collector plate, a lower current collector plate, the collector plates each being in contact with an upper, respectively lower intercalary plate, arranged between said collector plate and an electrode, the stack including a supply 25frame and a closing frame arranged on the periphery respectively of the assembly formed by the upper collector plate and the upper intercalary plate and the assembly formed by the lower collector plate and the lower intercalary plate.  
	However, Chou et al. teach an upper current collector plate (upper cover plate [13], a lower current collector plate (lower cover plate [13]), the collector plates each being in contact with an upper, respectively lower intercalary plate (frame [12] with a part above and a part below the graphite plate [11]), including a supply 25frame and a closing frame arranged on the periphery respectively of the assembly formed by the upper collector plate and the upper intercalary plate and the assembly formed by the lower collector plate and the lower intercalary plate (supply frame being upper [13] placed against upper [12]; closing frame being lower [13] placed against lower [12]; fig. 1 – claim language as best understood in light of the 112 issue).  The motivation for using Chou et al.’s bipolar plate (with an upper current collector plate, a lower current collector plate, the collector plates each being in contact with an upper, respectively lower intercalary plate, including a supply 25frame and a closing frame arranged on the periphery respectively of the assembly formed by the upper collector plate and the upper intercalary plate and the assembly 
	As to claim 9, the combination renders the limitation obvious, as Chou et al., relied upon to render obvious the closing frame would constitute a discharge, and thus it does not open onto the channels (channels lead into it; see fig. 1).  See the rejection to claim 8 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.
Conclusion
Examiner’s note: FR 3059469 (cited on the IDS but not applied in the rejection above) is applicable as prior art until priority is perfected by submitting a certified English 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942.  The examiner can normally be reached on a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENIA WANG/Primary Examiner, Art Unit 1796